DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10638355. Although the claims at issue are not identical, they are not patentably distinct from each other as following
Patent						       Application
1, 9.  A method by a terminal in a wireless communication system, the method 
comprising: 
receiving, via a radio resource control (RRC) signaling from a base station in the wireless communication system, first information configuring one or more shannel state information reference signal (CSI-RS) resources;  
receiving, on a serving cell from the base station, a medium access control (MAC) control element (CE) indicating activation or deactivation of the one or more CSI-RS resources of the serving cell for at least one channel state information (CSI) process configured for the terminal;  
identifying the activation or deactivation of the one or more CSI-RS resources of the serving cell for the at least one CSI process based on the received MAC CE;  and 
receiving at least one CSI-RS via at least one activated CSI-RS resource of the one or more CSI-RS resources based on the identifying, 
wherein the MAC CE includes at least one CSI-RS command, each of which corresponds to one CSI process related to at least one CSI-RS resource, 
wherein the at least one CSI-RS command is included in the MAC CE in an ascending order of a CSI process ID, and 
wherein a CSI-RS command includes a plurality of bits, each of which indicates an activation/deactivation status of a corresponding CSI-RS resource 
for a CSI process.
3, 11. The method of claim 1, wherein the identifying further comprises delivering information associated with the MAC CE to a lower layer.
2, 10. The method of claim 1, wherein second information indicating that the one or more CSI-RS resources correspond to a first CSI-RS mode from the first CSI-RS mode and a second CSI-RS mode is received with the first information via the RRC signaling, wherein a CSI-RS of the first CSI-RS mode is received with a periodicity and activated or deactivated by a MAC CE, and wherein a CSI-RS of the second CSI-RS mode is received aperiodically.
4, 12. The method of claim 3, wherein the information associated with the MAC CE includes time information associated with a transmission time interval (TTI) in which the MAC CE is received.
5, 13. A method by a base station in a wireless communication system, the method comprising: 
transmitting, via a radio resource control (RRC) signaling to a terminal in the wireless communication system, first information configuring one or more channel state information reference signal (CSI-RS) resources; 
transmitting, on a serving cell to the terminal, a medium access control (MAC) control element (CE) indicating activation or deactivation of the one or more CSI-RS resources of the serving cell for at least one channel state information (CSI) process configured for the terminal, wherein the one or more CSI-RS resources of the serving cell for the at least one CSI process is activated or deactivated to correspond with the MAC CE; and 
transmitting at least one CSI-RS via at least one activated CSI-RS resource of the one or more CSI-RS resources, wherein the MAC CE includes at least one CSI-RS command, each of which corresponds to one CSI process related to at least one CSI-RS resource, 

wherein the at least one CSI-RS command is included in the MAC CE in 
an ascending order of a CSI process ID, and 
wherein a CSI-RS command includes a plurality of bits, each of which indicates an activation/deactivation status of a corresponding CSI-RS resource for a CSI process.



6, 14. The method of claim 5, wherein second information indicating that the one or more CSI-RS resources correspond to a first CSI-RS mode from the first CSI-RS mode and a second CSI-RS mode is transmitted with the first information via the RRC signaling, 
wherein a CSI-RS of the first CSI-RS mode is transmitted with a periodicity and activated or deactivated by a MAC CE, and 
wherein a CSI-RS of the second CSI-RS mode is transmitted aperiodically.
7, 15. The method of claim 5, wherein information associated with the MAC CE is delivered to a lower layer of the terminal.
8, 16. The method of claim 7, wherein the information associated with the MAC CE includes time information associated with a transmission time interval (TTI) in which the MAC CE is transmitted.
1, 7. A method by a terminal in a wireless communication system, the method comprising:
receiving, via a radio resource control (RRC) signaling from a base station, first information configuring one or more channel state information reference signal

 (CSI-RS) resources;

receiving, on a serving cell from the base station, a medium access control (MAC) control element (CE) indicating activation or deactivation of the one or more CSI-RS resources of the serving cell for each of channel state information (CSI) processes configured for the terminal;
delivering information on the received MAC CE to a lower layer, for activating a reception of CSI-RS on at least one CSI-RS resource among the one or more CSI-RS resources of the serving cell and 
receiving at least one CSI-RS via at least one activated CSI-RS resource among the one or more CSI-RS resources based on the information,
wherein the MAC CE includes one or more CSI-RS commands, each of which corresponds to one of CSI processes  configured for the serving cell,
wherein the one or more CSI-RS commands are included in the MAC CE in an ascending order of a CSI process ID, and
wherein each of the one or more CSI-RS commands includes a plurality of bits, each bit corresponding to one of the one or more CSI-RS resources of the serving cell and indicating an activation/deactivation status for a corresponding CSI-RS resource.


2, 8. wherein second information indicating that the one or more CSI-RS resources correspond to a first CSI-RS mode from the first CSI-RS mode and a second CSI-RS mode is received with the first information via the RRC signaling, 
wherein a CSI-RS of the first CSI-RS mode is received with a periodicity and activated or deactivated by a MAC CE, and wherein a CSI-RS of the second CSI-RS mode 1s received aperiodically.
3, 9. The method of claim 1, wherein the information includes time information associated with a transmission time interval (TTI) in which the MAC CE
is received.
4. A method by a base station in a wireless communication system, the method comprising:
transmitting, via a radio resource control (RRC) signaling to a terminal, first
information configuring one or more channel state information reference signal (CSI-RS) resources;

transmitting, on a serving cell to the terminal, a medium access control (MAC)
control element (CE) indicating activation or deactivation of the one or more CSI-RS resources of the serving cell for each of channel state information (CSI) processes configured for the serving cell; and



transmitting at least one CSI-RS on at least one CSI-RS resource activated
based on the transmitted MAC CE among the one or more CSI-RS resources,
wherein the MAC CE includes one or more CSI-RS commands, each of which
corresponds to one of the CSI processes configured for the serving cell,
wherein the one or more CSI-RS commands are included in the MAC CE in an ascending order of a CSI process ID, and
wherein each of the one or more CSI-RS commands includes a plurality of bits, each bit corresponding to one of the one or more CSI-RS resources of the serving cell and indicating an activation/deactivation status for a corresponding CSI-RS resource.
5. The method of claim 4, wherein second information indicating that the one or more CSI-RS resources correspond to a first CSI-RS mode from the first CSI-RS mode and a second CSI-RS mode is transmitted with the first information via the RRC signaling, 
wherein a CSI-RS of the first CSI-RS mode is transmitted with a periodicity
and activated or deactivated by a MAC CE, and
wherein a CSI-RS of the second CSI-RS mode is transmitted aperiodically.
6. The method of claim 4, wherein information associated with the MAC CE is delivered to a physical layer of the terminal, and 
wherein the information includes time information associated with a transmission time interval (TTD in which the MAC CE is transmitted.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye [US 2014/0029458] discloses mobile communication device is provided with a wireless module and a controller module.  The wireless module performs wireless transceiving to and from a cellular station.  The controller module configures a plurality of Channel State Information-Reference Signal (CSI-RS) resources according to a Radio Resource Control (RRC) message received from the cellular station via the wireless module, and receives a Medium Access Control (MAC) Control Element (CE) from the cellular station via the wireless module.  Also, the controller module adds or removes one of the CSI-RS resources to or from a measurement set for Coordinated Multi-Point (CoMP) according to the MAC CE.
Park [US 2018/0034525] discloses A method for feeding back channel state information (CSI) in a wireless communication system, carried out by a terminal, according to the present specification comprises the steps of: transmitting, to a base station, capability information of the terminal for CSI-related action; receiving configuration information for the CSI-related action from the base station; tracking partially activated CSI reference signal (RS); measuring fully activated CSI-RS; and reporting the results of the measurement to the base station.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414